Opinion by
Walker, J.
The sample was found to consist of a small base, approximately 1){ inches by 3 inches, on which a miniature representation of a slide is erected, small figures of kittens being fastened to the base and slide in various positions showing them engaged in climbing the ladder to the slide, sliding, etc. ■ There is nothing movable about the articles. A witness for the plaintiff testified that the articles are used as ornaments on shelves or china closets and are not used for the amusement of children. This was corroborated by the sample. In accordance therewith the merchandise was held dutiable as a manufacture in chief value of celluloid at 60 percent under paragraph 31 as claimed.